Name: Commission Regulation (EC) No 1800/95 of 25 July 1995 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: plant product;  consumption;  agricultural policy;  trade policy
 Date Published: nan

 No L 174/24 [ EN I Official Journal of the European Communities 26. 7. 95 COMMISSION REGULATION (EC) No 1800/95 of 25 July 1995 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for die taking-over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 1042/95 (4), lays down the conditions for taking over cereals into interven ­ tion ; Whereas implementation from the 1993/94 marketing year on the reform of the common agricultural policy in the cereals sector may lead to difficulties for producers of certain cereals in certain areas of the Community ; whereas, to lessen the impact of these mechanisms on the income of the said producers, provision should be made for exemptions from certain provisions relating to quality once again in the 1995/96 marketing year, as was done in 1994/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The text of Article 2 (4) of Regulation (EEC) No 689/92 is replaced by the following : *4 . Notwithstanding paragraph 2, and for the 1995/96 marketing year :  at the request of the Member State, a decision shall be taken in accordance with the procedure provided for in Article 23 of Regulation (EEC) No 1766/92, to fix the maximum moisture content at 15 % for cereals offered for intervention with the exception of maize and sorghum,  Greece is hereby authorized to accept into inter ­ vention consignments of durum wheat 14 % of which comprise cereal of less than standard quality in which the grain impurities reach a maximum of 7 %, with 5 % at most being other cereals,  the reduction provided for in the case of barley of a specific weight less than 64 kg/hi referred to in Annex II, Table III shall not apply.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 158 , 8 . 7. 1995, p. 13. (3) OJ No L 74, 20. 3. 1992, p. 18 . 0 OJ No L 106, 11 . 5. 1995, p. 7.